EXHIBIT 10.3
 
LICENSE AGREEMENT
BETWEEN
THAR PROCESS, INC.
AND
GREEN ENVIROTECH CORPORATION
 
By this Agreement (the "Agreement"), .made on the 18th day of May, 2010 (the
"Effective Date"), Thar Process, Inc., a corporation organized under the laws of
the Commonwealth of Pennsylvania in the United States of America and having its
principal office at 730 William Pitt Way, Pittsburgh, Pennsylvania 15238 United
States of America (hereinafter referred to as "Thar"), and Green EnviroTech
Corp, a company incorporated in 'Delaware and haying its principal office at 114
S. Main Street, Fond Du Lac, WI 54935 (hereinafter referred to as "Company").
 
WHEREAS, Thar is the owner of certain intellectual property and know-how
relating to technology that allows for methods and apparatuses of processing
certain solid materials; and
 
WHEREAS, Thar and Company desire to enter into a definitive agreement pursuant
to which Thar would grant certain rights to Company on the terms and conditions
set forth below; and
 
WHEREAS, Company will be responsible for developing, marketing and selling any
products in accordance with the grant of rights hereunder.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, do hereby agree as follows:
 
ARTICLE I. DEFINITIONS
 
Terms used in this Agreement with initial letters capitalized shall have the
meanings set forth in this Article 1:
 
1.1.
"Affiliates" means, with respect to any Party, any company controlling,
controlled by, or under the common control with such Party during the Term.

 
1.2.
"Field"means the field of processing plastic and rubber from auto shredder
residue.

 
1.3.
"Improvements" means any inventions (including, without limitation,
independently patentable inventions), discoveries and know-how relatedto
enhancements, modifications, improvements, additions, refinement of or to and
other derivative works to the Method or produced Using the Method that arc
developed or invented by either Party or its Affiliates or jointly by the
Parties.

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
1.4. 
"License means the right and license granted to Company in Paragraph 2.1.

 
1.5.
"License Termination" means the expiration or termination of the Agreement
pursuant to Article 12.

 
1.6.
"License Year" means a twelve-month period beginning on the Effective Date or on
an anniversary of the Effective Date, so long ast here has been no License
Termination. The last License Year will end on License Termination.

 
1.7.
"Location" means the United States of America and Canada.

 
1.8
"Method" means the methods and apparatuses disclosed in the Patents and the
know-how and trade secrets associated with the Patents and other know-how and
trade secrets developed or invented by Thar or its Affiliates (alone or with
third parties) for high pressure extraction of auto shredder residue.

 
1.9. 
"Party" shall mean Company or Thar and "Parties" shall mean Company and Thar.

 
1.10. 
"Patents" means:

 
1.10.1. the patents and patent applications listed in the Appendix A;
 
1.10.2. the patents that issue from the applications listed in the Appendix A
and from divisions and continuations of those applications;
 
1.10.3. all continuations-in-part of any of the foregoing applications, and
resulting patents, directed to the Technology;
 
1.10.4. all other patent applications owned by Thar or its Affiliates, and
resulting patents, directed to and constituting any Method or Improvement;
 
1.10.5. all and corresponding foreign counterparts; and 1.10.6. any reissues of
any of the foregoing.
 
1.10.5. all and corresponding foreign counterparts; and
 
1.10.6. any reissues of any of the foregoing.
 
1.11.
"Product" means any product or service that incorporates or Uses the Technology
or that is produced, derived from or rendered Using the Technology.

 
1.12.
"Technology" means the Patents, Method, any Improvement developed or controlled
by Thar, and the know-how of Than relating to the Use of the Method or any
Improvement.

 
1.13. 
"Company Improvement" means any Improvement developed by Companyor its
Affiliates.

 
1.14.
"Use" means any form of practice or utilization of the Technology or any portion
thereof.

 
1.15.
"Shredder Residue" means materials generated by metal recyclers that are
destined for a land fill or materials that are mined from a metal recycler's
mono till, both sets of materials being primarily composed of automobile
materials.

 
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 2. LICENSE
 
2.1.
Thar hereby grants to Company a royalty-bearing right and license (with the
right to grant sublicenses as provided in Paragraph 2.6) to Use the Technology
in the Field in the Location until License Termination for each of the
following: (a) to develop, make, have made, use, lease, offer for sale, sell,
have sold, import, export, and market Products, and (b) to develop mprovements.

 
2.2
As between Thar and Company, Company Improvements shall remain the property of
Company; provided, however, that Company shall not practice any Company
Improvement whose practice would infringe a Patent except pursuant to the
license granted in Paragraph 2.1.

 
2.3
Thar retains the right to Use the Technology in any field that is nor the Field
and in any location that is not the Location and to develop Improvements.

 
2.4.
The Company shall have the right of first offer to license to Use the Technology
in the field in any geography that is not the Location.

 
2.5.
 This Agreement shall not be construed to confer any right or license on
Company, whether by implication, estoppels, or otherwise, that is not expressly
stated in this Agreement.

 
2.6.
The Company may grant one or more sublicenses of the License to Affiliates of
the Company.

 
ARTICLE 3. IMPROVEMENTS; INVENTIONS
 
3.1 
Company shall own and retain all right, title and interest in and to any and all
Improvements made by Company, including but not limited to the right to file for
intellectual property protection.

 
3.2.
Company hereby grants to Thar a non-exclusive royalty-free right to use Company
Improvements solely outside the Field.

 
3.3.
Until License Termination, and always subject to the confidentiality provisions
of this Agreement, Company shall notify Thar within ninety (90) days of any
Improvements developed or invented by Company or its Affiliates, alone or
jointly with others, and -Thar shall notify Company within ninety (90) days of
any Improvements developed by Thar or its Affiliates, alone or jointly with
others.

 
ARTICLE 4. DILIGENCE
 
4.1.
Until License Termination, Company shall make diligent, good faith efforts to
bring Products to market.

 
4.2.
Company shall deliver to Thar on or before May 26, 2010, a business plan
describing Company's proposed Use of the Technology and proposed development and
marketing of Products and shall provide similar reports to That on or before
December 31 of each year or corresponding with the start of Company's fiscal
year until I.icense Termination. Such business plans shall not create any
obligation on the part of Company actually to accomplish any of the results or
objectives specified in such plans, provided that Company makes a diligent, good
faith effort to do so.

 
 
 
3

--------------------------------------------------------------------------------

 

 
 
 
ARTICLE 5. ROYALTIES
 
5.1.
For the License granted hereunder, commencing at the beginning of the third year
of the Term, Company shall pay to That running royalties in amount equal to
$0.00875 per pound of Shredder Residue produced using any Method for the License
granted in this Agreement, except where that Method would infringe one or more
issued third-party patents that arc in force in the location where the Shredder
Residue is being produced ("Royalty-Bearing Residue"). Royalty payments are
payable by Company to "Thar within thirty (30) days of the end of each quarter.

 
5.2.
In each License Year the Company shall pay to Thar the greater of the sum of the
royalty per pound of Royalty-Bearing Residue times the royalty rate set forth
above or the minimum royalty set forth below:

 

 License Year
Minimum Royalty
 1  None  2  None  3  None  4  US $120,000  5  US $150,000  6  US 5200,000  7
and after  10% year-on-year growth

 
5.3.
All payments due hereunder shall be paid in full, without deduction of taxes or
other fees which may be imposed on Company by any government (which taxes and
fees, as betweenThar and Company, shall be paid by Company).

 
5.4.
Royalty payments shall be paid in United States Dollars at the address of That
set forth in below, or at such other place as Thar may reasonably designate. If
any currency conversion shall be required in connection with the payment of
royalties hereunder, such conversion shall be made by using the exchange rate
prevailing at PNC Bank (N.A.) or its successor on the last business day of the
calendar quarterly reporting period to which such royalty payments relate.

 
ARTICLE 6. REPORTS AND RECORDS
 
6.1.
Company shall keep accurate records and books of account in detail sufficient to
demonstrate its accurate payment of royalties due under this Agreement. Such
records and books of account shall be kept at Company's principal place of
business for at least five (5) years following the end of the calendar year to
which they pertain and shall be open to inspection by Thar and its agents or
professional advisors for the purpose of verifying Company's compliance with
this Agreement. Should such inspection lead to the discovery of a greater than
ten percent (10)) underpayment of the aggregate royalty clue hereunder for
any License Year, Company agrees to pay the full, reasonable cost of such
inspection. Company shall also be obligated to pay the full amount of any
underpayment, together with interest on the amounts due from the date they were
due at the then prevailing prime rate of interest of PNC Bank, within thirty
(30) days of its receipt of the results of the inspection.



 
 
4

--------------------------------------------------------------------------------

 
 
 
6.2.
Company, within sixty (60) days after the end of each license Year, shall
deliver to Thar a true and accurate report, giving such particulars of the
business conducted by Company during the License Year as shall be pertinent to
show Company's royalty obligation under this Agreement for the previous License
Year. The report shall include at least the following:

 
6.2.1. Total pounds of Shredder. Residue and Royalty-Bearing Residue material
processed bt Company in the License Year; and
 
6.2.2. Total royalties paid to 'Thar throughout the 1.icensc and the aggregate
royalty payable for the entire I.icense Year. If the royalties paid by
Company to Thar throughout the license Year are less than the aggregate royalty
payable to Thar for license Year, Company shall remit the difference to That
along with the year-end report. If the royalties paid throughout the License.
Year by Company to 'Thar are more than the aggregate royalty payable to Thar for
the 1.icense Year, Thar shall return the difference to Company within thirty
(30) days of receiving the year-end report.
 
6.3.
Company shall have no obligation under this Article with respect to any period
after License Termination.

 
6.4.
Until License Termination, and subject always to the confidentiality provisions
of this Agreement, Company shall notify Thar with ninety (90) days of any
Improvement developed by Company, and Thar shall notify Company with ninety (90)
days of any Improvement developed by Thar.

 
ARTICLE 7. PATENT PROSECUTION
 
7.1.
Company shall have no obligation under this Article with respect to any period
after License Termination.

 
7.2
Company shall use commercially reasonable efforts to apply for, prosecute the
applications for, obtain prompt issuance of, and, to the extent legally
possible, maintain the Patents in the United States and other countries listed
in the Appendix A hereto. Company may choose to extend the patent coverage
beyond the countries listed in Appendix A. Appendix A may be amended by written
agreement of both parties. Company shall also have the right, but not the
obligation, to seek patent protection in countries other than those listed on
the Appendix A, in which event the patent applications filed in, and the patents
issued by, those countries shall be Parents under this Agreement and the term
"Location" shall he expanded to include such countries for all purposes of this
Agreement. The prosecution, filing and maintenance of the Patents shall be the
responsibility of Company; provided, however that Thar reserves the right
prosecute, file and maintain any of the Patents. In such case where Thar
prosecutes, files or maintains a Patent, Company shall not prosecute, file or
maintain that Patent. Company shall consult with Thar concerning each document
proposed to be submitted to a government patenting agency prior to its
submission and shall provide to that copies of all documents submitted to or
received from any such agency. Company discretion that it would be unsuccessful
despite its diligent, commercially reasonable efforts. If Company properly
determines to abandon any Patent, it will notify That no later than thirty (30)
days prior to any filing deadline, and in such event Thar will have the right to
continue such prosecution or maintenance at its own expense.

 
 
 
5

--------------------------------------------------------------------------------

 
 
7.3.
Payment of all fees and costs incurred after the Effective Date relating to the
tiling, prosecution, and maintenance of the Patents and Improvements shall be
the responsibility of Company.

 
7.4.
Thar shall, at Company's cost, execute such documents and do any other such
thing as is reasonably required by Company to perfect or record the grant of
rights under this Agreement in any national or supra-national patent office or
as is reasonably required by Company to progress the prosecution of the Patents
by Company before any national or supra-national patent office.

 
ARTICLE 8. INFRINGEMENT
 
8.1.
Until License Termination, each Party shall inform the other in writing of(a)
any infringement of the Patents by a third part promptly upon becoming aware of
such infrthgement, and (b) any claim that the Technology or any exercise or
practice of the Technology infringes the right of any third party, promptly upon
becoming aware of the claim.

 
8.2.
Company shall have the first right, but shall not be obligated, to prosecute at
its own expense infringements of the Patents occurring prior to License
Termination. At Company's request and expense, Thar will join Company as a
plaintiff in any such prosecution and shall indemnify Thar against any order for
costs that may be made in such .proceedings.

 
8.3.
If within six (6) months after having received notice of any alleged
infringement, Company shall have been unsuccessful in persuading the alleged
infringer to cease and desist and shall not have brought and shall not he
diligently prosecuting an infringement action, or if Company shall notify the
other Parties at any time prior thereto of its intention not to bring suit
against any alleged infringer, then, and in those events only, Thar shall have
the second right, but shall not be obligated, to prosecute at its own expense
any infringement of the Patents, and at Thar's request the Company will join
That as a plaintiff in such suit, without expense to Company, and in such event
Thar shall indemnify the Company against any order for costs that may be made in
such proceedings.

 
8.4.
The Party or Parties who prosecute a claim or counterclaim for infringement of
the Patents shall be entitled to retain the proceeds of the claim or
counterclaim.

 
8.5.
Each Party shall have the right, but not the obligation, to participate, at its
own expense, in the defense of any claim that the Technology or any practice or
exercise of the Technology infringes the rights of any thlid party.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
8.6.
A Party may not enter into any settlement, consent judgment or other voluntary
final disposition of any suit for infringement of the Patents, or of any suit
for infringement of third-party rights by the Technology or any exercise or
practice of the Technology, without the consent of the other Party, which
consent shall not unreasonably be withheld.

 
8.7.
Each Party shall, at the request and expense of the Party prosecuting or
defending the suit under this Article, cooperate in all respects and, to the
extent possible, have its employees testify when requested and make available
relevant records, papers, information, samples, specimens, and other evidence.

 
8.8.
Thar shall not have any liability to Company if it is determined that the
Technology or the exercise or practice thereof infringes the rights of any third
party.

 
ARTICLE 9. CONFIDENTIAL INFORMATION
 
9.1.
Each of Thar and Company (the"Receiving Party") shall keep strictly confidential
any confidential information disclosed by the other Party (the "Disclosing
Party') or otherwise made available to the Receiving Party concerning the
Technology, Patents, either Parry's performance of this Agreement or otherwise
concerning the business, operations, trade secrets, or other proprietary
information of the Disclosing Party. (whether in written media or otherwise)
("Confidential Information"), using at least the same degree of care that it
uses to protect its own confidential or proprietary information but not less
than a reasonable degree of care. "Confidential Information" does not include
information:

 
 
9.1.1. that is or becomes genet-ally available to the public other than as a
result of disclosure of it by the Receiving Party;

 
 
9.1.2. that is lawfully received by the Receiving Party on a nonconfidential
basis from a third party that is not itself under any obligation of
confidentiality or nondisclosure to the Disclosing Party;

 
 
9.1.3. that by written evidence can be shown by the Receiving Party to have been
independently developed by the Receiving Party; or

 
 
9.1.4. which the Receiving Party establishes by competent proof was in its
possession at the time of disclosure by the Disclosing Party and was not
acquired, directly or indirectly from the Disclosing Party.

 
9.2.
Each Party shall maintain the confidentiality of the provisions of this
Agreement and, without the prior written consent of the other Party, neither
Party shall disclose any of its provisions to any third party except for such
disclosures as may be required by applicable law or by regulation.

 
9.3.
The Receiving Party shall use Confidential Information solely for the purposes
of this Agreement and the transactions contemplated by it and shall not disclose
or disseminate any Confidential Information to any Person at any tune, except
for disclosure to those of its directors, officers, employees, accountants,
attorneys, advisers and agents whose duties reasonably require them to have
access to Confidential Information, and who agree in writing to maintain the
confidentiality of the Confidential Information to the same extent as if they
were Parties to this Agreement.

 
 
 
7

--------------------------------------------------------------------------------

 

 
 
9.4.
The foregoing confidentiality and nondisclosure obligations do not apply to
information that is required to be publicly disclosed by law or by regulation;
provided, however, that, in such event, the Receiving Party provides the
Disclosing Party with prompt advance notice of any disclosure so that the
Disclosing Party has the opportunity to seek a protective order or other
appropriate remedy.

 
9.5
The confidentiality and nondisclosure obligations of this Article will survive
the expiration or termination of this Agreement for a period of five years.

 
ARTICLE 10. INDEMNIFICATION AND LIMITATION OF LIABILITY
 
10.1
Company shall at all times defend, indemnify and hold harmless Thar and their
respective directors, officers, employees, affiliates and agents, against and
from all claims, proceedings, demands, liabilities, penalties, and damages of
any kind whatsoever, includinglegal expenses and reasonable attorneys' fees,
arising out of the but not limited to claims for death, personal injury, or
damage to property, arising out of:

 
10.1.1.
any harm or loss caused by a Product of Company;

 
1.0.1.2.
any production, distribution, demonstration, sale, use, lease, consumption,
disposal, or advertisement of any Product of Company;

 
10.1.3.
any Use of the Technology by Company; or

 
10.1.4.
any breach of any obligation of Company under this Agreement.

 
10.2.
Company shall obtain and carry in full force and effect commercial, general
liability insurance which shall protect Company and That with respect to events
covered by Paragraph 10.1 above. Such insurance shall be written by an insurance
company having a Best rating of [A+] or better, shall list Thar as additional
named insureds, shall be endorsed to include product liability coverage, and
shall require thirty (30) days written notice to be given to 'liar prior to any
cancellation or material change thereof. The limits of such insurance shall not
be less than five hundred thousand US dollars ($500,000) per occurrence with an
aggregate of one million US dollars ($1,000,000) for personal injury or death,
and five hundred thousand US dollars ($500,000) per occurrence with an aggregate
of one million US dollars (S1,000,000) for property, damage. Company shall
provide Thar with Certificates of Insurance evidencing such insurance. The
obligations of Company under Paragraphs 10.1 and 10.2 of this Agreement will
survive the termination of the Agreement until statute of limitations applicable
to the final sale of Product allowed under Paragraph 12.5 of this Agreement has
expired.

 
10.3.
EXCITT ASOTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, THAR AND ITS
DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (A)MAKE NO REPRESENTATION TO COMPANY
RELATING TO THIS AGREEMENT, THE TECHNOLOGY, OR THE PATENTS, AND (B) EXTEND NO
WARRANTY OF ANY KIND TO COMPANY OR ITS SUBLICENCEES, WHETHER EXPRESS ()R
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF (i) MERCHANTABII.ITY, (ii)
FITNESS FOR A PARTICULAR PURPOSE, (iii) VALIDITY OF PATENT CLAIMS ISSUED OR
PENDING, OR (iv) ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION
OR WARRANTY BY THAR THAT THE PRACTICE BY COMPANY OF TI-11 TECHNOLOGY SHALL NOT
INFRINGE THE PATENTS OF ANY THIRD PARTY.

 
 
 
8

--------------------------------------------------------------------------------

 
 
 
ARTICLE 11. ASSIGNMENT
 
11.1.
Neither Party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other Party, which
consent shall not be unreasonably withheld. The foregoing notwithstanding,
either Party, by written notice to the other Party, may assign its rights and
obligations under this Agreement to an acquirer of all or substantially all the
assets of the Party whether by merger, transfer of assets, or other transaction.
In the case of such an assignment„ the assigning Party shall have no further
obligation under this Agreement other than to perform fully all the obligations
of such Party under this Agreement that arose prior to the assignment. Any
attempted assignment in violation of this Article shall be void.

 
ARTICLE 12. TERM AND TERMINATION
 
12.1.
Unless terminated sooner, the term of this Agreement shall be from the date
first written above until the date that is the last to occur of: (a) twenty (20)
years or (b) the expiration of the last Patents ("Term").

 
12.2
If Company ceases conducting business in the normal course, becomes insolvent or
bankrupt, makes a general assignment for the benefit of creditors, admits in
writing its inability to pay its debts as they become due, permits the
appointment of a receiver for its business or assets or enters into any
bankruptcy proceeding, whether voluntary or involuntary, the Agreement shall
terminate the day preceding the occurrence of any such. insolvency event.

 
12.3 
Upon any material breach or default of this Agreement by Company, 'liar shall
have the right to terminate the Agreement effective on thirty (30) days' notice
to Company. Such termination shall become automatically effective unless Company
shall have cured the material breach or default prior to the expiration of the
thirty (30) day period, provided, however, that such ninety (90) day period
shall be extended so long as Company has promptly commenced and is continuing to
make diligent, good faith efforts to effect a cure and such efforts are
reasonably likely to effect a cure within a reasonable time. Nothing in this
Paragraph 12.3 shall prevent or delay an immediate termination under Paragraph
12.2.

 
12.4.
Thar shall have the right to terminate the Agreement at any time upon thirty
(30) days' written notice to Company in the event amount of the royalties
payable to Thar pursuant to Section 5.1 during any License Year is less than the
minimum royalty specified in Section 5.2

 
12.5.
Company may, after License 'Termination, complete the processing of Products in
the process of being processed at the time of License Termination and sell the
same and shall with respect thereto maintain the records and submit the reports
required by Article 6 hereof and par the royalties required by Article 5 hereof.



 
9

--------------------------------------------------------------------------------

 
 
 
ARTICLE 13. NOTICES AND OTHER COMMUNICATIONS
 
 
13.1.
Any notice or other communication to be given to a Party pursuant to this
Agreement shall be sufficiently made or given, and shall be effective on the
date of mailing, if made in writing and sent by certified first class mail,
postage prepaid, addressed to the Party at its address below or at such other
address as the Party may designate by written notice given to the other Par

 
In the case of Thar:
 
Dr. Lahr Chordia
That Process, Inc.
730 William Pitt Way
Pittsburgh, PA 15238
 
In the case of Company:
 
Green Enviro Tech Corp
114 S. Main St. Suite 201
Fond Du Lac, WI, 54935
 
ARTICLE 14. MISCELLANEOUS PROVISIONS
 
14.1.
This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the Commonwealth of Pennsylvania in the United
States of America.

 
14.2.
The parties hereto acknowledge that this Agreement sets forth the entire
Agreement and understanding of the parties hereto as to the subject matter
hereof, and shall not be subject to any change or modification except by the
execution of a written instrument subscribed to by the parties hereto.

 
14.3.
The provisions of this Agreement are severable, and in the event that any
provisions of this Agreement shall be determined to be invalid or unenforceable
under applicable law, such invalidity or unenforceability shall not in any way
affect the validity or enforceability of the remaining provisions hereof.

 
14.4.
The failure of either Party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other Party.

 
[INTENTIONALLY LEFT BLANK]
 
 
 
10

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO LICENSE AGREEMENT BETWEEN THAR AND GREEN ENVIROTECH CORP]
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.
 
 
 
Thar Process, Inc.
 
 
    Green EnviroTech Corp   
/s/ Lalit Chordia
   
/s/ Gary De Laurentiis
 
Printed Name: Lalit Chordia
   
Printed Name: Gary De Laurentiis
 
Title: President and CEO
   
Title: CEO
 

 

 
 
11

--------------------------------------------------------------------------------

 
 
APPENDIX A.
Patents, Patent Applications and Jurisdictions
 
 
 
1..United States Patent(s): US 5,850,934 Pressure Vessel with Self-Energizer
Seal
 
2. United States Patent Application(s): US 11/103,673, Continuous processing and
solids handling in near-critical and supercritical fluids
 
3. Location: United States, Canada, and additional jurisdictions in which
patents are to be filed, prosecuted, and maintained pursuant to Article 7: